Citation Nr: 1709776	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The late Veteran served on active duty in the Army from October 1956 to January 1960.  He died in March 2005.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  The Board issued a decision in February 2014 that reopened the cause of death claim.  The matter was then Remanded for additional development.

The appellant testified at a video hearing before the undersigned Veterans' Law Judge in August 2013.  A transcript of the proceeding is of record.


FINDING OF FACT

It is as likely as not that the gonorrhea, urethritis, and non-venereal balanitis that the Veteran experienced during his active service caused the penile cancer that ultimately led to the metastatic cancer that resulted in the Veteran's death. The Veteran died in March 2005; and, his death certificate identifies the cause of death as metastatic cancer of unknown origin.





CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the appellant's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a) (2016).  

According to the Veteran's death certificate the immediate cause of death was metastatic cancer of unknown origin.  Notably, at the time of his death, service connection had not been established for any disability.  As a result, the relevant question is whether any in-service disabilities led to the Veteran's development of metastatic cancer.

Service treatment records establish that the Veteran was diagnosed with gonorrhea in November of 1958.  Report of Medical History at reenlistment in December 1958 contains a notation from the physician stating that his gonorrhea had no residuals.  In April 1959, he was diagnosed as having non-venereal balanitis with its cause noted as unknown.  As a result, he was hospitalized to treat the condition for four days.  A month later, in May 1959, he was diagnosed as having acute urethritis indicated to be caused by gonococcus.

The appellant testified that at the time of their marriage, which occurred one year after service separation, the Veteran had symptoms related to his penis.  Notably, she indicated that throughout the entirety of their approximately 40-years marriage the Veteran had recurrent warts, white spots and discoloration on his penis.  She asserts that he did not seek medical treatment for these conditions until they manifested to a degree which he could no longer ignore, just prior to his diagnosis with cancer.  

In February 2017, a medical opinion from a Veterans Health Administration (VHA) expert was obtained.  Following review of the record, the expert opined that the Veteran's cause of death was due to his unresolved in-service illnesses of gonorrhea non-venereal balanitis, acute urethritis and HPV.  In pertinent part, the expert rationalized that it was impossible to assume that none of his conditions had residuals.  Further, the expert explained that a negative separation examination was not a basis to deny service connection.  In this regard, the expert noted detection of his illnesses on service separation would have been unlikely because they are known to be "indolent diseases."

That said, the expert concluded that failure to treat the Veteran's in-service conditions more likely than not led to his development of penile cancer and in turn to his death due to metastatic cancer.  As support for these findings, the expert explained that the reports of the Veteran's recurrent symptomology in-service and post-service supported that the conditions never resolved.  Moreover, clinical literature notes a well-established relationship between the Veteran's diagnosed disabilities and later development of penile cancer.  This opinion is deemed highly probative as it was thoroughly rationalized against the evidence of record. 

There is also a negative nexus opinion of record.  However, for reasons discussed in the Board's VHA request, this opinion was not adequate.  As the claim is being granted, any further discussion of negative evidence is irrelevant.

In light of the positive VHA opinion and lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's cause of death was related to service.  See 38 C.F.R. § 3.312 (b), 3.310.  The benefit-of-the-doubt will be conferred in the appellant's favor and her claim for service connection for cause of death is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


